is ke uae: pan
DOCUMENT

UNITED STATES DISTRICT COURT i ay ac
i] Asli

 

 

[usps spNy~ sno |
| |
|

TRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK . =
\/#/20

PER MAGNE EIDEM,

Petitioner,

~V~ No. 18-cv-6153 (RJS)
ORDER

DANA MARIE EIDEM,

Respondent.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the parties shall appear for a conference in this matter
to discuss the ongoing need for contempt sanctions against Respondent Dana Marie Eidem on
Friday, January 10, 2020, at 4:30 p.m. in Courtroom 15C of the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, New York, NY 10007. Petitioner’s counsel may appear by

telephone; counsel shall call 1-888-363-4749 and use access code 3290725.

SO ORDERED,
Dated: January 7, 2020
New York, New York

 

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
